Citation Nr: 1425054	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 40 percent for chronic low back pain with degenerative disc disease.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for left lower extremity neurological difficulty associated with chronic low back pain with degenerative disc disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Foreign Cases Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire increased rating period from March 18, 2008, the Veteran's low back disability did not manifest incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks over a 12 month period.

2.  For the entire increased rating period from March 18, 2008, the Veteran's low back disability did not manifest unfavorable ankylosis of the entire thoracolumbar spine.

3.  For the entire initial rating period from March 18, 2008, the Veteran's left lower extremity neurological difficulty has manifested moderate symptoms including pain, numbness, itching, and impaired walking ability.

4.  For the entire rating period on appeal from March 18, 2008, the Veteran was unable to secure or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 percent for chronic low back pain with degenerative disc disease have not been met or more nearly approximated throughout the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period from March 18, 2008, the criteria for an initial disability rating of 20 percent disabling, but no higher, for left lower extremity neurological difficulty have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal from March 18, 2008, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).

In the April 2008 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the service-connected back disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, Social Security Administration disability benefit records, the June 2008 VA examination report, and the Veteran's statements.

VA also provided the Veteran with an examination of the back and lower extremities in June 2008.  Given the Veteran's residence abroad, the examination was conducted by Dr. V.S., a private physician.  Dr. V.S. received a medical history and report of past and present symptomatology from the Veteran, physically examined the back and lower extremities, and reported findings pertinent to the rating criteria.  Additional findings pertaining to the left lower extremity were submitted by Dr. V.S. in February 2009.  The Board finds that the June 2008 examination and the additional findings in the February 2009 submission include all relevant findings and medical opinions needed to fairly evaluate the appeals and are, therefore, adequate for deciding the appeals.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's appeal is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Increased Rating for Chronic Low Back Pain with Degenerative Disc Disease

For the entire rating period on appeal, the Veteran's low back disability, diagnosed as chronic low back pain with degenerative disc disease, has been rated at 40 percent based on reduced range of motion.  See June 1994 rating decision.  The Veteran asserts that back pain has worsened and ultimately affected the ability to sleep, sit, conduct personal hygiene without assistance, and employability.  See, e.g., March 2011 representative letter.

The low back disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the rating schedule, the Veteran's low back disability is to be evaluated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Evaluation Based on Incapacitating Episodes

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 40 percent rating is warranted if IVDS - which encompasses the Veteran's disc disease - is manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's low back disability was manifested by incapacitating episodes having a total duration of at least six weeks during any 12 month period of the entire rating period of this appeal, as required for a higher disability rating of 60 percent.  During the June 2008 VA examination, the Veteran did not report any incapacitating episodes.  The other evidence of record does not indicate any incapacitating episodes during any 12 month period during the entire rating period, and the Veteran has not reported any such episodes in statements to VA.  For these reasons, the Board finds that an increased rating in excess of 40 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7. 


Evaluation Based on the General Rating Formula for Spine Disabilities

In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's low back disability was manifested by unfavorable ankylosis of the entire thoracolumbar spine for the entire rating period on appeal, as required for a higher rating of 50 percent.  During the June 2008 VA examination, the low back demonstrated flexion to 30 degrees and 0 degrees of extension.  The Veteran reported pain, discomfort when sitting, and sleep impairment associated with the back.  The June 2008 VA examination report notes "stiffness with posture and gait," but does not include any observation or finding of unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine "is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  Thus, while the Veteran has expressed "a real hard time walking," the Veteran has not described a limited line of vision due to the effects of back pain on gait or posture or spinal fixation or neurologic symptoms that more nearly approximate ankylosis.  See February 2009 letter.  For these reasons, the Board finds that the weight of the evidence is against a finding that the criteria for a higher 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine have not met or more nearly approximated during the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Neurological Abnormalities

During the rating period on appeal, the Veteran has complained of, and been service connected for, neurological difficulty in the lower extremities associated with the low back disability.  However, as no other neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record, the Board finds that any additional consideration of an increased rating for the low back disability based on neurologic abnormalities in the lower extremities would violate the rule against pyramiding, as the Veteran's lower extremity neurological difficulty has already been contemplated and evaluated separately.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.


Initial Rating for Left Lower Extremity Neurological Difficulty

As noted above, the Veteran is service connected for left lower extremity neurological difficulty, initially rated as noncompensable (zero percent) from March 18, 2008.  The Veteran contends that the noncompensable rating does not consider the burning and itchiness in the left upper leg and numbness in the upper and lower left leg.  See February 2009 Veteran letter; February 2009 Dr. V.S. addendum letter.

The left lower extremity neurological difficulty has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This regulation provides for assignment of a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating for moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent disability rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and an 80 percent disability rating for complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.  

On review of the lay and medical evidence, the Board finds that, for the entire initial rating period, the evidence is at least in equipoise as to whether the disability picture associated with the left lower extremity neurological difficulty more closely approximates the criteria for a higher 20 percent rating, but no higher than 20 percent.  The June 2008 VA examination report reflects normal leg reflexes and muscular power.  In a February 2009 addendum to the June 2008 examination, 
Dr. V.S. explained that the Veteran's left leg symptomatology included burning and itchiness in the left upper leg and numbness in the upper and lower left leg.  The Veteran described a left leg sensation of feeling "almost asleep," and rated the pain as fairly severe.  Neurological examination revealed a loss of pin prick sensation in the left leg.  In a July 2009 VA Form 21-4138, the Veteran described pain and difficulty walking due to the "pain and agony of the sciatic nerve being pinched on both legs."  

After consideration of the foregoing, the Board finds that, for the entire rating period, the Veteran's left lower extremity neurological difficulty has manifested moderate symptoms including pain, numbness, itching, and impaired walking ability.  After resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of left lower extremity neurological difficulty more nearly approximate the criteria for a 20 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's low back disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 5242 provides alternative rating criteria which, in sum, consider factors including incapacitating episodes based on pain, ankylosis, limitation of motion, muscle spasm, guarding, tenderness, abnormal gait, and abnormal spinal contour.  In addition, Diagnostic Code 5242 incorporates consideration of factors including functional loss due to flare-ups or pain, fatigability, incoordination, painful motion, and weakness causing additional disability beyond that reflected on range of motion measurement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In this case, the Veteran's low back disability symptoms include limitation of extension, pain, discomfort when sitting, and sleep impairment.  As these symptoms and related functional impairment are all contemplated by the schedular rating criteria and adequate to rate the Veteran's service-connected low back disability, no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.

Similarly, the Board finds that the symptomatology and impairment caused by the Veteran's left lower extremity neurological difficulty is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 8520 specifically provides for disability ratings based on the severity of neuritis, neuralgia, or incomplete paralysis in the median and sciatic nerves.  In this case, considering the lay and medical evidence, the Veteran's left lower extremity neurological difficulty symptoms, including pain, numbness, itching, and impaired walking ability, approximate moderate neuritis, neuralgia, or paralysis of the sciatic nerve.  These symptoms are similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's left lower extremity neurological difficulty, and referral for consideration of an extraschedular evaluation is not warranted.


TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

TDIU Analysis

The Veteran asserts that he is unable to work due to service-connected disabilities.  See February 2009 Veteran letter.  Specifically, the Veteran contends that he has not worked since approximately 1990 and has been unable to secure employment since that time because of the symptoms associate with the low back and lower extremity disabilities.  See id.; February 2008 Veteran letter; April 2010 VA Form 21-8940.

Pursuant to the initial rating decision above, the Board has granted a 20 percent disability rating for service-connected left lower extremity neurological difficulty for the entire rating period from March 18, 2008.  Throughout the rating period from March 18, 2008, the Veteran has also been service-connected for chronic low back pain with degenerative disc disease, rated at 40 percent disabling, and for right left lower extremity neurological difficulty, rated at 20 percent disabling.  The 

Board finds that, for the entire rating period on appeal, the Veteran has met the combined rating percentage criteria at 38 C.F.R. § 4.16(a) for a total disability rating based on individual employability.  See 38 C.F.R. § 4.25, 4.26 (2013).  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The next step is to determine whether the Veteran has been unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15.  After review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the evidence is in equipoise on the question of whether the Veteran has been unemployable due to service-connected disabilities.  In February 2008, Dr. V.S., the private physician that administered the June 2008 VA examination, opined that the Veteran is "not fit for work" based on back and leg pain.  The Veteran was awarded Social Security disability benefits beginning in 1994, with a primary diagnosis of "disorders of back" and no secondary diagnosis.  The Veteran also reported that he has been awarded disability benefits by the government of Australia.  See February 2008 letter.

The Veteran worked as a carpenter for the last five years of his career.  See April 2010 VA Form 21-8940.  The Veteran reported that he left the position due to back pain.  See February 1998 Dr. A.M. report.  The Veteran stated that he has attempted to retrain himself for other professions with schooling, but that he was asked to leave after one semester because frequent moving around at his desk - due to pain and discomfort in the legs and back - was causing a distraction.  See April 2010 VA Form 21-8940; February 2009 Veteran letter.  The Veteran has also expressed the belief that potential employers have not offered employment because insurance companies will not cover the risk that his service-connected disabilities present.  See id.; February 2008 Veteran letter.  The Veteran lists symptoms including difficulty walking and moving around, pain, and imbalance as interfering with his employability.  See id.


In consideration of the factors above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted for the entire rating period on appeal from March 18, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.16(a).


ORDER

For the entire increased rating period from March 18 2008, a disability rating in excess of 40 percent for chronic low back pain with degenerative disc disease is denied.

For the entire initial rating period from March 18, 2008, a 20 percent rating for left lower extremity neurological difficulty associated with chronic low back pain with degenerative disc disease, but no higher, is granted.

For the entire rating period from March 18, 2008, a TDIU is granted.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


